Title: 25th.
From: Adams, John Quincy
To: 


       Christmas day. Among the Roman Catholics and the followers of the Church of England it is a great and Important day, but it is not observed in this Country, nor any where I believe by the dissenters. We had a couple of doctrinal Sermons to day. One from Isaiah XLIV. 23. Sing, o ye heavens; for the Lord hath done it: shout, ye lower parts of the Earth; break forth into singing, ye mountains o forest and every tree therein; for the Lord hath redeemed Jacob, and glorified himself in Israel. The other from John XIII. 8. Jesus answered him, If I wash thee not, thou hast no part with me.
       The weather has been very pleasant. Eliza is unwell and was not at meeting. In the Evening I read to the Ladies, the 2d. book of the Conquest of Canäan; it is not inferior to the first, but the hero has nothing to do in it, and it consists all in relation, as the 2d. and 3d. Books of the Æneid. The hymn to the Sun, is beautiful. Mina’s account of the Creation, and the subsequent history, is as concise, and comprehensive, as any thing of the kind I have read: the observation she makes concerning the Sun,
       
        Yon orb, whose brightness claims thy raptur’d praise,
        Is but a beam of his unbounded blaze.
       
       is admirable, but the author must have supposed that the Educa­tion of young Ladies, at the time he writes of, was much more excellent, than is given them in this age of the world. It is probable, that the reading of history has since been replaced by that of novels and plays, which were not invented then; young Ladies now, would be much more expert at giving an account of some high flown Romance, than of any history, even that of their own Country.
      